Citation Nr: 1714514	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-19 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to July 1969, including service in Vietnam during the Tet offensive. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a videoconference hearing with a member of the Board.  A hearing was scheduled in July 2013 and the Veteran was notified at his current address.  He did not report for the hearing.  The case will proceed as if the request for a hearing had been withdrawn.  38 C.F.R. § 20.704 (d) (2016).

The Board remanded the issue on appeal in November 2013 as well as June and December 2014.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

Resolving all doubt in his favor, the Veteran's acquired psychiatric disorder, diagnosed as PTSD and depression, is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, including PTSD and depression have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran's psychiatric diagnoses have not been characterized as psychosis and, in turn, are not one of the diseases enumerated under at 38 C.F.R. § 3.309(a). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

For cases certified to the Board prior to August 4, 2014 (such as the instant case), the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran is seeks to establish service connection for an acquired psychiatric disability, including PTSD and depression.  

Initially, the Board observes that the Veteran did engage in combat with the enemy, as demonstrated by the lay evidence of record, military records, and findings from the Department of Defense (DOD) and the Defense Personnel Records Information Retrieval System (DPRIS).  Military personnel records show that the Veteran served in Vietnam from November 25, 1967 to December 17, 1968.  His military occupation specialty during that time was engineering equipment repairman.  In a February 2010 statement, the Veteran claimed the Vietcong attacked his camp with mortars damaging construction equipment to make it unusable and nonoperational.  He indicated that the Vietcong attacked Engineer Hill in the Pleiku province.  In addition, he also claimed a water tank/bladder was destroyed by the Vietcong, killing the senior NCOs from the 630th Engineers who were in a hooch next to the 70th HQ motor pool area and across from the 70th Engineer mess hall.

In support of the Veteran's claim, VA requested verification of the Veteran's stressor from the DOD.  Using DPRIS, after researching the Operational Report Lessons Learned (OR LL) submitted by the 45th General Support Group for the period ending October 31, 1968, the OR LL revealed that on August 23, 1968 at 0155 hours an estimated 15 to 20 man Vietcong sapper force conducted a well-coordinated infiltration and sapper attack, supported by mortar and rifle propelled grenade fire on the Pleiku Logistics Center.  The attack resulted in 10 US service members wounded in action and four C 47 aircraft damaged.  Additionally, the May 1968 Daily Staff Journal submitted by the 4th Infantry Division (at Pleiku), revealed that on May 5, 1968, the New Pleiku Air Base received 15 rounds of 122mm rocket rounds resulting in five US service members wounded in action.  Based on these findings and review of the pages of the Veteran's military personnel records, the RO conceded the Veteran's combat stressors.  See May 2011 Supplemental Statement of the Case.  As such, the Board does not dispute that the Veteran's claimed combat stressors have occurred. 

Service treatment records revealed that the Veteran indicated that he had a history of nightmares on his March 1966 pre-induction examination; however, he denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, bed wetting, or nervous trouble of any sort.  An accompanying report of medical history did not identify any psychiatric abnormalities on clinical evaluation.  On May 1969, separation report of medical history, the Veteran checked "YES" when asked if he ever had or currently had frequent or terrifying nightmares.  At the same time, he denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, bed wetting, or nervous trouble of any sort.  A physician summary noted that the Veteran's history was essentially negative for all items for which he checked, "YES" and that they existed prior to service and were treated without sequelae.  On the May 1969 separation report of medical examination, a psychiatric clinical evaluation of the Veteran was normal.  

Post regular active service, the first medical evidence of the Veteran reporting psychiatric symptoms is on an April 1987Army Reserve report of medical history, when the Veteran checked "YES" for having a history of sleepwalking as well as depression and excessive worry.  The Veteran clarified that the last time he did any sleepwalking was in 1967.  In the physician's summary, the examiner reported that the Veteran's depression and excessive worry were due to marital problems and family stress in the past few years, for which the Veteran has visited mental health clinics, ministries, etc.  He denied frequent trouble sleeping, loss of memory or amnesia, bedwetting, and nervous trouble of any sort.  Also, psychiatric clinical evaluations reports of medical examination dated in December 1981 and April 1987 were normal.  

Treatment records from Blanchard Valley Medical Associates included complaints of feeling depressed and questionable financial problems in October 1995.  A November 1999 record included complaints of a depressed mood on and off for several months and sleeping difficulty.  The provider noted that the Veteran was a Vietnam Veteran with questionable PTSD.  A January 2000 treatment record included a diagnosis of depression.  

VA treatment records include an August 2000 psychological evaluation in which the Veteran was diagnosed with depression and anxiety.  In an August 2000 PTSD assessment, he reported that he had nightmares in Vietnam about not making it home.  The examiner reported that the Veteran did not relate any current criteria that could substantiate a diagnosis of PTSD.  Regarding in-service stressors, he related one incident of a mortar attack killing 10 or so men from another unit, nearby.  After examination, he was diagnosed with dysthymia.  A May 2001 primary care outpatient note included a diagnosis of anxiety/depression and possible PTSD.  

VA treatment records dated in July 2003, included positive depression and PTSD screens.  The record included an assessment of depression, PTSD, and anxiety.  An August 2005 primary care note indicated that the Veteran was doing well in therapy for his PTSD and depression.  A November 2006 neurology note reported the Veteran's complaints about nightmares from Vietnam and noted a past history of PTSD.  In February 2008 as well as in June and November 2009, the Veteran was diagnosed with PTSD and depression, in partial remission.  VA treatment records dated in November and December 2009, included such diagnoses as depression/dysthymia and anxiety.  

In a February 2010 correspondence, the Veteran reported that he had nightmares and would wake up screaming while he was in Vietnam. 

The Veteran was afforded a VA examination in May 2010, in which he described several in-service stressors and reported that his overall level of traumatic stress exposure was high around the Tet Offensive from January to September 1968.  The examiner acknowledged that the Veteran satisfied Criterion A, specifically that he experienced events during his military service that involved a threat to his physical integrity, posed a threat of death, and involved fear and hopelessness; however, the examiner found that based on the information in the Veteran's medical records and information in this evaluation, the Veteran did not meet the full criteria for PTSD according to the DMS-IV-TR (Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association criteria for Posttraumatic Stress Disorder)  The examiner reported that the Veteran appeared to have mild symptoms of depression and anxiety, which per his report were related to current financial stressors and appeared to be his focus.  The examiner added that this was certainly not related to his military service.  

VA treatment records included a November 2012 mental health counseling note with a multi-axial diagnosis of depression and anxiety.  B.W., a clinical social worker, reported that the Veteran had few PTSD type symptoms.  The examiner noted depression given that the Veteran remained on an antidepressant, but reported that this was not military related.   

In November 2013, the Board determined that new and material evidence had been received and reopened the claim to service connection for a psychiatric disability.  The Board remanded the underlying claim, in part, to afford the Veteran with an examination in which the examiner had access to the Veteran's claims file.  

The Veteran was provided with a VA PTSD disability benefits questionnaire (DBQ) in February 2014.  After reviewing the claims file and examining the Veteran, the examiner found that the Veteran did not have PTSD symptoms that would fit the criteria under either the DSM-IV or DSM-V (the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders) criteria.  The examiner indicated that the Veteran identified a stressor that was adequate to meet Criterion A and was related to the Veteran's fear of hostile military or terrorist activity.  The examiner found that the Veteran related very minimal PTSD type symptoms that did not fit the criteria for PTSD.  The examiner reported that the Veteran has been on an antidepressant for some time that was related to situational issues since his military service.  The examiner provided a diagnosis of depression in, but opined that the Veteran's depression was less likely as not related to his military service or his fear of hostile military or terrorist activity.

In June 2014, the Boarded remanded the claim to obtain an addendum opinion that included a review of missing VA psychiatric treatment records and offered a rationale for the provided opinion.  

In a subsequent August 2014 VA Medical Opinion DBQ, the examiner opined, after reviewing the claims file and examining the Veteran, that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reported that Veteran related very minimal PTSD-type symptoms that did not fit the criteria for PTSD.  The examiner provided a diagnosis of depression, but opined that the Veteran's depression was less likely as not related to his military service or his fear of hostile military or terrorist activity.

In December 2014, the Board remanded the claim again finding that the August 2014 repetition of the February 2014 opinion did not satisfy the Board's June 2014 remand request.  See Stagll v. West, 11 Vet. App. 268 (1998).  
The Veteran was afforded another VA initial PTSD DBQ in July 2015.  After reviewing the claims file and examining the Veteran, the examiner provided a current diagnosis of persistent depressive disorder (dysthymia).  The examiner noted that the Veteran has been on psychiatric medication, which has been helpful in alleviating his symptoms.  The examiner found that the Veteran reported a stressor that was adequate to support a diagnosis of PTSD and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  The examiner found that the Veteran's symptoms did not meet the DSM-V criteria for a diagnosis of PTSD.  The examiner opined that it was with reasonable psychological certainty, that it was less likely than not (less than a 50% probability) that the Veteran had a mental health condition that related to his military trauma stressors.  The examiner explained that his clinical interview results showed that even though the Veteran had occasional hypervigilance, his symptoms were not severe or frequent enough to represent PTSD or another mental health condition.  The examiner further explained that many of the Veteran's subthreshold PTSD symptoms have improved over time.  His service medical records (SMRs) are absent for complaint of or treatment for PTSD.  The examiner acknowledged that the Veterans mental health records did suggest the presence of persistent depressive disorder (Dysthymia), which was presently in remission on psychiatric medication.  The examiner added that the Veteran's mental health records showed that his depressive symptoms were primarily associated with environmental stressors such as the death of his mother, dealing with his son and family who live in the household, and his back pain.  
 
In light of the inadequate VA opinions that did not clearly discuss with a rationale whether any currently manifested psychiatric disorder had its onset in service and/or was related to active service, to include the Veteran's service in Vietnam during the Tet Offensive and his complaints of nightmares in service, the Board requested a Veterans Health Administration (VHA) opinion in December 2015.   

In February 2016, the VHA examiner found that the diagnosis that most accurately fit the Veteran was PTSD, which was more likely than not a result of his service in Vietnam.  The examiner noted the Veteran's reported stressors, including hearing blasts of equipment destroyed by satchel charges.  The Veteran claimed that because of these events, he feared that he would not return home.  The stressor was significant to trigger fear of hostile military or terrorist activity.  The examiner acknowledged that the Veteran's reported in-service stressors were conceded based on the previously verified facts.  The examiner explained that in regards to Criterion A, the Veteran experienced exposure to actual or threatened death or serious injury.  Regarding Criterion B, he reported recurrent distressing memories, nightmares, and became distressed when staff attempted to discuss his Vietnam experience, in which he became disorganized and overwhelmed.  In accordance with Criterion C, he avoided discussing Vietnam experiences with staff and had difficulty with relating specifics of his Vietnam experience.  Pursuant to Criterion D, he felt that no one could be trusted and exhibited a persistent negative emotional state.  Regarding Criterion E, he had difficulty with sleep, concentration and hypervigilance.  In regards to Criterion F, his symptoms lasted for more than one month.  In accordance with Criterion G, his symptoms impacted his ability to deal with social and occupational issues.  Regarding Criterion H, his disturbance was not attributable to substance abuse.  

The examiner summarized the Veteran's treatment records and explained that the Veteran's early treatment did not focus on his Vietnam experience, but rather the "here and now."  The examiner reported that the Veteran avoided attending treatment for reported PTSD symptoms, which could be interpreted as avoidance of a stressor.  The examiner acknowledged that this was speculation, but the examiner added that perhaps there were plenty of current stressors to address and the psychiatrist avoided triggering past events to avoid overwhelming the Veteran and in doing so colluded with his avoidance.  The avoidance could account for the absence in his medical records of a causal relation of specific events that occurred while he was on active duty, which would account for his symptoms.  The examiner noted that when the Veteran mentioned nightmares, there was no or little documentation regarding the content of those nightmares.  In March and May 2008, when asked about PTSD symptom, he talked incessantly, got off topic, and required redirection.  In December 2009, he continued to have nightmares and restless sleep.  He talked more about Vietnam, but his thought process became scattered.  The examiner added that when there was an attempt to focus on Vietnam experiences, the Veteran seems to have unraveled.  

The VHA examiner determined that the Veteran's depression was related to Vietnam.  The examiner explained that the Veteran reported feeling depressed when he left the military and private treatment records dated in 1999 noted his depression and questioned a possible diagnosis of PTSD.  The VHA examiner found that the Veteran's persistent depressive disorder was also part of his PTSD.  The examiner reported that the Veteran's depressive symptoms began in the military and affected his ability to handle current social stressors.  The examiner opined that it was more likely than not that the Veteran's diagnosis of PTSD was related to the Veteran's service in Vietnam.  The examiner explained that the Veteran's depression was, in part, a component of his PTSD, but was also exacerbated by the impact of PTSD on his ability to resolve life stressors.  The examiner added that it was more likely than not that the Veteran suffered from PTSD secondary to his service in Vietnam.  His persistent depressive symptoms were attributed to his PTSD, but also his PTSD symptoms contributed to his difficulty in managing his life and thus contributed to his depressive symptoms.   

The Board observes that the February 2016 VHA opinion was based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and provides a sufficient rationale for its findings.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations. Cohen, 143-44.  In the instant case, the Board finds that the VHA examiner's diagnosis of PTSD meets the DSM-IV criteria as it was based on the Veteran's claimed in-service stressors, a full medical history, and compatible symptomatology.

Therefore, based on the evidence of record, the Board finds that service connection for PTSD and depression is warranted.  Again, as the Veteran's claimed in-service stressors have been verified. 

In reaching such determination, the Board recognizes that there is conflicting medical evidence as to whether the Veteran meets the criteria for a diagnosis of PTSD and whether the Veteran's depression is related to service.  In this regard, the May 2010, February 2014, August 2014, and July 2015VA examiners found that he did not meet the criteria and that he did not have another psychiatric disorder related to service.  However, the February 2016 VHA examiner has confirmed that the claimed in-service stressors are adequate to support a diagnosis of PTSD. As discussed above, the Board has found the VHA examiner's opinion to be sufficient for appellate review and meets the DSM-IV criteria.  The Board is thus presented with conflicting evidence that is essentially in a state of equipoise as to the medical conclusions to be drawn.  In such situations, a decision favorable to the appellant is mandated by 38 U.S.C.A. § 5107 (b). 

Accordingly, the Board finds that the Veteran does suffer from PTSD and that his PTSD has been sufficiently linked to his in-service Vietnam stressors.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  In addition, the VHA examiner has also attributed the Veteran's depression to his military service as well as his PTSD.  Unlike the May 2010, February 2014, August 2014, and July 2015VA examiners who merely provided a conclusion without any reasoning, the VHA examiner summarized and further explained findings of prior VA treatment records, considered the Veteran's lay statements, and provided detailed reasoning of her provided opinions.  Hence, service connection is also warranted for depression.  See 38 U.S.C.A. § 5107 (b).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and depression, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


